DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment 
1- The amendment filed on 06/22/2022 has been entered and fully considered. Claims 1-10, 12-17 and 19-20 remain pending in the application, where the independent claims have been amended. 

Response to Arguments

2- Applicants’ amendments and their corresponding arguments, filed on 06/22/2022, with respect to the rejections of the pending claims  under 35 USC §103 have been fully considered but are found not persuasive.

3- Here is a brief response to the Arguments presented by the Applicants to explain further the rationale behind the new rejections and the Examiner’s interpretations.
Applicants cite in their response that Moon fails to suggest “a mirror to reflect the optical beam back through the retroreflective element and grating element”.
The Examiner respectfully disagrees with Applicants and submits that since this mirror has not been claimed to be distinct and separate and/or on an off-axis configuration, as shown in the application disclosed Fig. 1, any other element of the module around element 22 or 202, such as optical elements 234 and/or 229, can be considered as a mirror as it necessarily reflects some of the light incident thereon towards the roof prism 202 and towards the grating. The claim is not clear as to which optical beam, at which stage of its propagation, is reflected by the so called mirror back through the retroreflective element and the grating.
Should the claim language be amended to clearly describe the instant claimed invention with the mirror being off-axis between the grating and the retroreflective element, and that it reflects back the optical beam towards the retroreflective element and grating, after it has passed at least once through the retroreflective element and grating, the claim would then overcome the teachings/suggestions of Moon.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status (MPEP 706.02(m)).  

4- The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5- Claims 1-10, 12-17 and 19-20 are rejected under 35 U.S.C. 103 as obvious over Moon et al. (PGPUB No. 2004/0246477), hereinafter Moon.

As to amended claims 1-10, 12-17 and 19-20, Moon teaches most of the elements and steps of a system, its method of use and a corresponding NTCRM (Figs. 1-48 and Abstract), comprising: 
an entrance slit to allow inward passage of an optical beam and an exit slit, adjacent to the entrance slit, to allow outward passage of the optical beam for a high resolution optical measurement (light enters through aperture/slit of element or capillary 17, 256 in Figs. 9 and 11 for ex.); 
a grating element to diffract the optical beam and (Claims 4, 13) wherein the grating element is a diffraction grating (diffracting grating module around 20/24/214 and equivalents, details in Figs. 36-48); 
a retroreflective element to retroreflect the optical beam; (Claims 5, 14, 19) wherein the retroreflective element comprises at least one of a prism, a flat mirror, or a convex mirror and lens; (claims 6, 15, 20) wherein at least one of the retroreflective element or the mirror is adjustable to reduce stray light from passing through the exit slit (¶ 79, 86, 94, 99; one of the elements of module around element 22 or 202 and equivalents; with roof prism module comprising rotating stage 218 to adjust angle of retro-reflected light back towards the exit slit); 
a mirror to reflect the optical beam (since this mirror has not been claimed to be distinct and separate or on an off-axis configuration, as shown in the application disclosed Fig. 1, any other element of the module around element 22 or 202, such as optical elements 234 and/or 229, can be considered as a mirror as it necessarily reflects some of the light incident thereon towards the roof prism 202); (Claims amended 2, 10) wherein the system is a multi-pass optical spectrum analyzer -OSA-;  (amended Claims 1, 9, 17) wherein the optical beam passes through the grating element at least four times, the retroreflective element at least two times, and the mirror at least one time (Abstract, ¶ 13, 59, 68 and Figs. 1, 41 for ex. where it is clearly shown how the optical beam from the light source, for ex. in Fig. 41, passes four times within grating 214, at least two times through the roof prism 202 and at least two times through elements 234, 228 off which necessary reflections are directed back towards prism 202); (Claims 3, 12) The system of claim 1, wherein the entrance slit and the exit slit are separated by 1 millimeter or less (¶ 76-77, 99 and Fig. 3 for ex. the distance between the pigtailed inputs is to resolve wavelength ranges, i.e. can obviously be sub-millimeter. This is the only aspect that is not explicitly disclosed by Moon); (Claim 8) wherein the system is used in at least one of an ultra-narrow band tunable filter (Abstract and ¶ 78, 155-157 for ex.) or an extended cavity diode laser; (claims 7 and 16) wherein: the stray light is Littrow stray light, and the mirror is tilted away from normal incidence (According to the definition of Littrow configuration –see for ex. Reference Julian ‘997 (¶ 65) cited herein but not relied upon in this rejection; Figs. 5, 8-9, 26, 36, 38-39, 41, 43, 45, 47-48 all present a Littrow configuration, in addition that the mirror is tilted away from normal incidence).
	To further explain the 103 rejection, since all the different claimed optical elements appear to be disclosed by Moon in different similar embodiments. One with ordinary skill in the art would find it obvious to have all the claimed elements disclosed by Moon in one single embodiment as claimed herein, merely as suitable alternatives (See MPEP § 2144.07 for ex.).
	Moon does not teach expressly in the embodiment of Figs. 26, 36, 38-39, 41, 43, 45, 47-48, the mirror, as a separate and distinct optical element situated off axis from the grating and the retroreflective element, as disclosed in Fig. 1 of the instant application, to reflect the optical beam back through the retroreflective element and grating element.
	However, in Fig. 12 and ¶ 104-105 for ex, Moon teaches the embodiment where mirror (210) is used with a prism (202), i.e. retroreflective element, is used to reflect the optical beam back and forth, in a multi-pass configuration, between the grating (230) and prism (202), i.e. through the prism and the grating.
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the instant application to use the device and method of Moon according to the embodiment of its Fig. 12, so that the mirror is used to reflect the optical beam back through the retroreflective element and grating element, with the advantage of using a multi-pass configuration and optimize the dispersed optical beam.

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamed K AMARA/
Primary Examiner, Art Unit 2886